Order entered November 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01088-CR

                        POLYCARP OIGO ONCHOKE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F19-00423-X

                                          ORDER
       Before the Court is appellant’s November 12, 2019 pro se motion seeking an extension of

time to file his brief. Our records show appellant is represented by counsel. Appellant is not

entitled to hybrid representation. See Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App.

1992). Accordingly, appellant’s motion is DENIED.




                                                     /s/   LANA MYERS
                                                           JUSTICE